Citation Nr: 1144450	
Decision Date: 12/06/11    Archive Date: 12/14/11

DOCKET NO.  08-19 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

1.  Entitlement to service connection for coronary artery disease status post myocardial infarction.  

2.  Entitlement to service connection for arterioclerosis manifested as peripheral vascular disease and loss of both legs.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel



INTRODUCTION

The Veteran had active duty from December 1967 to November 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The Board observes that the RO originally characterized the issue on appeal as entitlement to service connection for arteriosclerosis to include peripheral vascular disease and loss of legs.  The term arteriosclerosis is defined as "... any group of diseases characterized by thickening and loss of elasticity of arterial walls."  Arteriosclerosis can refer to cardiovascular disease and can also refer to peripheral manifestations such as peripheral vascular disease.  In this case, the Veteran has submitted evidence related to treatment for coronary artery disease status post myocardial infarction, peripheral vascular disease, and loss of legs.  He also mentioned his heart problems in a statement received in March 2007.  The United States Court of Appeals for Veterans' Claims ("Court") has held that although an appellant's claim identified PTSD without more, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any disability that may reasonably be encompassed by several factors including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  The Court reasoned that an appellant does not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) that his disability, however described, causes him. Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Similarly, in this case, the Board finds that the Veteran's claim of entitlement to service connection for arteriosclerosis includes a claim for service connection for coronary artery disease status post myocardial infarction.  Therefore, the Board has included the issue on the title page.  Although not specifically adjudicated by the RO, the Board finds no prejudice or harm to the Veteran as the Board is granting service connection for coronary artery disease status post myocardial infarction.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  During his period of active duty, the Veteran served aboard the USS CLARK COUNTY (LST-601) which was in the official waters of Vietnam from March 10, 1969 to March 31, 1969, from June 24, 1969 to July 27, 1969, September 9, 1969 to October 1, 1969, and from October 18, 1969 to October 23, 1969.  

3.  The USS CLARK COUNTY (LST-601) operated primarily or exclusively on Vietnam's inland waterways, and therefore, the Veteran is presumed to have been exposed to herbicide agents during military service.  

3.  The Veteran's coronary artery disease status post myocardial infarction is presumed to be the result of herbicide exposure.

4.  Arteriosclerosis, manifesting in peripheral vascular disease and loss of legs is not entitled to the presumption of service connection and is not otherwise related to active duty.  


CONCLUSIONS OF LAW

1.  Coronary artery disease status post myocardial infarction is presumed to have been incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).

2.  Arteriosclerosis, manifested as peripheral vascular disease and loss of legs, was not incurred in active service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

First, with respect to the issue of service connection for coronary artery disease status post myocardial infarction, discussion of VA's duties to notify and assist is not required as the law does not preclude the Board from adjudicating the Veteran's claim.  This is so because the Board is taking action favorable to the Veteran by granting service connection for coronary artery disease status post myocardial infarction.  Further discussion of VA's duties to notify and assist is not required.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (1992).

Concerning the issue of service connection for arteriosclerosis, manifesting as peripheral vascular disease and loss of both legs, the Veteran was provided notice that met these requirements in a letter dated in December 2006.  The RO notified the Veteran of the information and evidence to substantiate his claim of service connection and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  The letter also advised the Veteran to submit or identify any additional information that he felt would support his claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The letter also informed the Veteran of the assignment of disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, id.  For the reasons discussed above, therefore, the Board finds that VA has fulfilled its notification duties to the Veteran to the extent necessary.

The purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  He has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to the VA notice.  There is no evidence of any failure on the part of VA to further comply with the duty to notify that reasonably affects the outcome of this case.

The duty to assist the appellant has also been satisfied in this case.  Service treatment records and available post-service medical records are in the claims file and were reviewed by both the RO and Board in connection with the appellant's claims.  The appellant has not informed VA of any obtainable existing medical records which may be helpful in the adjudication of his claim.  VA is not on notice of any evidence needed to decide the claim which has not been obtained.  

The Board acknowledges that the Veteran has not had a VA examination with respect to his claim seeking service connection for arteriosclerosis manifested as peripheral vascular disease and loss of legs.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an 'in-service event, injury or disease,' or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  The Board concludes an examination is not needed in this case because the Veteran's service treatment records are absent for evidence of findings related to the claimed disorders and his post-service medical records are absent for evidence of symptomatology related to any of the claimed disorders until many years after the Veteran's separation from service.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding no prejudicial error in Board's statement of reasons or bases regarding why a medical opinion was not warranted because there was no reasonable possibility that such an opinion could substantiate the Veteran's claim because there was no evidence, other than his own lay assertion, that 'reflect[ed] that he suffered an event, injury[,] or disease in service' that may be associated with [his] symptoms'); see also Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a veteran's conclusory generalized statement that a service illness caused his present medical problems was not enough to entitle him to a VA medical examination since all veterans could make such a statement, and such a theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require VA to provide such examinations as a matter of course in virtually every disability case).  The first medical evidence on file pertaining to the Veteran's claimed disorders is dated in the late 1990s.  Indeed, the Veteran himself stated that his disorder began in 2000, years after separation from service.  There is no indication that the disorders may be related to the Veteran's service.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (noting that the Board has no obligation to obtain a medical opinion when there is no competent evidence that the appellant's disability or symptoms are associated with his service).  The Board acknowledges the Veteran's statements that his arteriosclerosis, manifested as peripheral vascular disease and loss of legs is related to Agent Orange exposure during service.  However, as discussed in the foregoing decision, the Veteran is not competent to diagnose such conditions or relate their etiology to active service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, Note 4 (Fed. Cir. 2007) (holding that sometimes a layperson will be competent to identify a medical condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer, and remanding to the Court to remand to the Board to decide whether lay evidence was competent and sufficient to establish a shoulder dislocation); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (noting that lay evidence is competent with regard to facts perceived through the use of the five senses and cautioning that lay testimony that veteran suffered a particular illness, bronchial asthma, was not competent because matter required medical expertise); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (noting that veteran's statements were competent to describe the observable flatness of his feet); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent to testify to ringing in the ears (tinnitus) which is capable of lay observation); Barr v. Nicholson, 21 Vet App 303, 308-09 (2007) (holding that lay testimony is competent to establish the presence of varicose veins); cf. Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (noting that, unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  Accordingly, as there is no evidence that the disorders had their onset in service and no competent evidence relating such disorders to service, it is not necessary to obtain a medical examination or medical opinion in order to decide the claim in this case.  38 C.F.R. § 3.159(c)(4)(i); see Duenas, 18 Vet. App. at 517, citing Paralyzed Veterans of Am. V. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an in-service event, injury, or disease).

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.






LAW AND ANALYSIS

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim to disability benefits. In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be 'competent.'  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination 'medical in nature' and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Additionally, competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ('Although interest may affect the credibility of testimony, it does not affect competency to testify.').

Service connection may be established on a presumptive basis for a disability resulting from exposure to an herbicide agent such as Agent Orange.  A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. §§ 3.307(a)(6)(iii); VAOPGCPREC 7-93 (1993), 59 Fed. Reg. 4752 (1994).  The Secretary of Veterans Affairs has determined that there is a presumptive positive association between exposure to herbicides and the disorders listed in 38 C.F.R. § 3.309(e).  Effective August 31, 2010, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina) is included as a disease associated with herbicide exposure under 38 C.F.R. § 3.309(e) (2011).  However, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of Ischemic heart disease.  75 Fed. Reg. 14,391 (March 25, 2010); 75 Fed. Reg. 53,202 (August 31, 2010).

If the rebuttable presumption provisions are not satisfied, then the Veteran's claim shall fail.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d).  Notwithstanding, a Veteran may establish service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

I.	Coronary Artery Disease Status Post Myocardial Infarction

In considering all of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for coronary artery disease status post myocardial infarction.  

The Veteran's primary assertion is that he has developed ischemic heart disease, diagnosed as coronary heart disease status post myocardial infarction, as a result of exposure to herbicides (Agent Orange) during service.

The medical evidence of record clearly establishes that the Veteran has the disability for which he claims service connection, i.e., coronary heart disease status post myocardial infarction.  The service treatment records do not show that the disability was present during active duty.  Rather, the Veteran's primary claim is that he was exposed to herbicides during active service and that, accordingly, presumptive service connection is warranted for ischemic heart disease.  38 C.F.R. § 3.309(e).

The key issue upon which the success or failure of the Veteran's claim rests is whether he was exposed to herbicides during active service.

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307.  VA Manual M21-1MR describes 'blue water' veterans in the following passage: 'Veterans who served aboard large ocean-going ships that operated on the offshore waters of the RVN are often referred to as 'blue water' veterans because of the blue color of the deep offshore waters.  They are distinguished from 'brown water' veterans who served aboard smaller river patrol and swift boats that operated on the brown-colored rivers, canals, estuaries, and delta areas making up the inland waterways of the RVN [Republic of Vietnam]. Brown water Navy and Coast Guard veterans receive the same presumption of herbicide exposure as veterans who served on the ground in the RVN.' VA Manual M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Part 10.k.  In a list of Navy and Coast Guard Ships associated with service in Vietnam and exposure to Herbicide Agents compiled by the Compensation and Pension ("C&P") service, VA noted that ships operating primarily or exclusively on Vietnam's inland waterways included all vessels with the designation LST or landing ship, tank.     

In connection with the Veteran's appeal, the RO contacted the National Personnel Records Center (NPRC) to determine whether the Veteran had in-country service in Vietnam.  The NPRC responded that they were unable to determine whether the Veteran had in-country service, but noted that the Veteran served aboard the USS CLARKE COUNTY (LST 601) which was in the official waters of Vietnam from March 10, 1969 to March 31, 1969, from June 24, 1969 to July 27, 1969, September 9, 1969 to October 1, 1969, and from October 18, 1969 to October 23, 1969.  Although the NPRC noted that they could not determine whether the Veteran had in-country service, the Board observes that the USS CLARKE COUNTY was designated as LST.  As noted above, the C&P listing noted that those vessels designated as LST or "tank landing ship" were primarily or exclusively in the inland waters or "brown waters" of Vietnam.  

Although the Veteran's personnel records have not been obtained to show that he served aboard the USS CLARKE COUNTY during his entire period of active duty, his service medical records show he was aboard the ship throughout 1968 and in August 1969, and so the Board concludes that it is likely he was aboard the ship when it was in the official waters of Vietnam from March 10, 1969 to March 31, 1969, from June 24, 1969 to July 27, 1969, September 9, 1969 to October 1, 1969, and from October 18, 1969 to October 23, 1969.  In addition, the Veteran's fellow serviceman, K.K., submitted a statement dated in February 2007.  He stated that he joined the Navy in December 1967 and served on the USS CLARKE COUNTY with the Veteran.  He stated that they hauled cargo up the rivers in Vietnam out of Da-Nang.  He explained that they were the first and second loaders and shot aircraft guns for 6 weeks.  Given that the USS CLARKE COUNTY served in the official waters of Vietnam, the Board finds this lay evidence credible and persuasive that the Veteran served on land in Vietnam.

Thus, the Board finds that the Veteran was present in the inland waters of the Republic of Vietnam and has established qualifying service in Vietnam.  Therefore, the presumption of service connection based on exposure to Agent Orange applies in this case.  See Haas v. Peake, 525 F.3d 1168, 1197 (2008), cert denied 129 S. Ct. 1002 (2009).  

If a Veteran was exposed to an herbicide agent then presumptive service connection is warranted for ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  38 C.F.R. §§ 3.309(e).  As explained above, the Veteran has a current diagnosis of coronary artery disease status post myocardial infarction which is presumed to be a result of exposure to herbicides during service.  Accordingly, service connection for coronary artery disease status post myocardial infarction is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


II.	Arteriosclerosis manifesting as peripheral vascular disease and loss of both legs.  

In considering all of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for arteriosclerosis manifesting as peripheral vascular disease and loss of both legs.

As noted above, the Veteran has been service-connected for coronary artery disease status post myocardial infarction.  The private treatment records show that the Veteran has also been diagnosed with the peripheral manifestations of arteriosclerosis; specifically, peripheral vascular disease resulting in loss of both legs.  The Veteran has contended that the peripheral manifestations of his arteriosclerosis are a result of Agent Orange exposure in Vietnam.  

However, the VA regulations specifically provide that the term ischemic heart disease does not include the peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of Ischemic heart disease.  See 38 C.F.R. § 3.309(e) (2011).  Therefore, the Veteran's peripheral vascular disease and loss of legs are not among the diseases recognized by VA as associated with herbicide exposure, he is not entitled to the presumption of service connection as per 38 C.F.R. § 3.309(e).  

However, as discussed above, the regulations governing presumptive service connection for Agent Orange do not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (1994).  Therefore, entitlement to service connection is considered on this basis as well.

The service treatment records are absent for any findings, documentation, or complaints related to the Veteran's claimed disorders.  The November 1969 separation examination report does not reveal any findings or documentation related to the lower extremities, peripheral vascular disease or arteriosclerosis.  
The first evidence related to such problems is dated in the late 1990s, more than 25 years after separation from active duty.  The Board finds this gap in time significant, and it weighs against the existence of a link between the Veteran's peripheral vascular disease to include loss of legs and his time in service.  Cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding, in an aggravation context, that the Board may consider a prolonged period without medical complaint when deciding a claim).  In this respect, the private treatment records dated in the 2000s show that the Veteran had severe atherosclerosis with calcification resulting in amputations of the left lower leg, below the knee and the right lower leg, below the knee.  In a March 2002 private treatment record, it was noted that the Veteran had a diagnosis of peripheral vascular disease, status post bilateral below-knee amputations secondary to vasospastic ischemia.  

The only evidence linking the Veteran's peripheral vascular disease to active duty is his own assertions.  The Board points out that he is competent to provide lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Moreover, competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ('although interest may affect the credibility of testimony, it does not affect competency to testify').  Here, the Veteran has not asserted that his disorder had its onset in service.  Indeed, the Veteran indicated that his disorder began in 2000.  See VA Form 21-526.  These assertions are, in fact, roughly consistent with the medical evidence of record, and the Veteran has never contradicted these assertions.  Therefore, continuity has not here been established, either through the documentary evidence or through his statements.  Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's arteriosclerosis, manifested as peripheral vascular disease and loss of legs to active duty.  No treating health care professional has ever established or suggested such a relationship.  In fact, other than the issue of Agent Orange exposure discussed above, the Veteran does not allege such a relationship.  Therefore, as the evidence does not indicate a continuity of symptomatology and no competent evidence of a nexus between his current disorders and active duty service, entitlement to service connection for arteriosclerosis to include peripheral vascular disease and loss of both legs has not been established.  

Although the Veteran is competent to report that he suffers from peripheral vascular disease, he is not competent to provide testimony that relates the disorder to active duty or Agent Orange exposure.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (noting that lay evidence is competent with regard to facts perceived through the use of the five senses and cautioning that lay testimony that veteran suffered a particular illness, bronchial asthma, was not competent because matter required medical expertise); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (noting that veteran's statements were competent to describe the observable flatness of his feet); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent to testify to ringing in the ears (tinnitus) which is capable of lay observation); Jandreau v. Nicholson, 492 F.3d 1372, 1377, Note 4 (Fed. Cir. 2007) (holding that sometimes a layperson will be competent to identify a medical condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer, and remanding to the Court to remand to the Board to decide whether lay evidence was competent and sufficient to establish a shoulder dislocation); Barr v. Nicholson, 21 Vet App 303, 308-09 (2007) (holding that lay testimony is competent to establish the presence of varicose veins); cf. Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (noting that, unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  The Board points out that arteriosclerosis manifested as peripheral vascular disease is not the type of condition that is readily amenable to lay diagnosis or probative comment on its characteristic symptoms or etiology.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).  Rather, there has to be supporting medical evidence indicating the Veteran has the condition, not merely his personal belief or claim that he does, no matter how sincere.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377, Note 4 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Therefore, the Veteran's statements related to the etiology of his arteriosclerosis, manifested as peripheral vascular disease are not competent.  

With respect to the loss of both legs, the Veteran is competent and credible to report on the condition.  Jandreau v. Nicholson, 492 F.3d 1372, 1377, Note 4 (Fed. Cir. 2007).  The Veteran has not contended that the legs were amputated during service, but has directly related his disorder to Agent Orange exposure in Vietnam.  However, the medical evidence shows that the Veteran's lower legs were amputated as a result of severe arteriosclerosis and peripheral vascular disease.  As shown above, there is no evidence (other than the Veteran's statements which are not competent) relating arteriosclerosis or peripheral vascular disease to active duty.  Therefore, the Veteran's statements regarding the etiology of the loss of legs to active duty are not persuasive.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).

For the foregoing reasons, the claim for service connection for arteriosclerosis disease, manifested as peripheral vascular disease and loss of legs, must be denied on a direct and presumptive basis.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  As such, the appeal is denied.








	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for coronary artery disease status post myocardial infarction is granted.  

Entitlement to service connection for arteriosclerosis disease, manifested as peripheral vascular disease and loss of both legs, is denied.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


